DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges Applicant’s amendment of claims 21, 23, 25, 39, 41, 42 and 45-51; cancelation of claims 22, 28, 37, 38, 44, 53, 54 and 57; and addition of claims 60-70 in Applicant’s Response to Official Action dated 30 December 2020 (“Response”).  Claims 21, 23, 25-27, 29-36, 39, 41-43, 45-52, 55, 56 and 58-70 are currently pending in this application and are subject to examination herein.
Based upon Applicant's cancellation of claims 37 and 38 and amendment of claims 39-46 to depend from claim 48, the duplicate claims warning is withdrawn.
Based upon Applicant's amendment of claim 25 to depend from claim 21, the Examiner’s prior rejection of claim 25 as being incomplete is withdrawn.
Based upon Applicant's amendment of the Specification to recite “hemispherical tip 137b” rather than “hemispherical tip 137a” (para. [0085]), the Examiner’s prior objection to the Specification is withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark D. Miller on 21 January 2021.

The application has been amended as follows: 
	IN THE CLAIMS:

	Claim 39. (Cancelled)

	Claims 41-43. (Cancelled)

	Claims 45-46. (Cancelled)

Claim 71.  (New)  The apparatus of claim 48 further comprising programming in said microprocessor for closing said valve when power is first received through said first circuit.

Claim 72. (New)  The apparatus of claim 48 wherein said proximity sensor is set to detect livestock.

Claim 73. (New)  The apparatus of claim 48 further comprising a monitor of the voltage through said first circuit and a light indicator for displaying said voltage.

Claim 74. (New)  The apparatus of claim 73 further comprising programming in said microprocessor for disabling said proximity sensor if voltage through said first circuit drops below a minimum threshold level.

Claim 75. (New)  The apparatus of claim 48 wherein said valve body comprises an outlet, said outlet having threading that is complementary to threading of a service line.

Claim 76. (New)  The apparatus of claim 48 further comprising a housing for protecting said switch, valve, microprocessor, and sensor, said housing comprising a rigid material and having at least one exterior surface having a shape that is complementary to the shape of a water pipe for secure attachment thereto.

Allowable Subject Matter
Claims 21, 23, 25-27, 29-36, 47-52, 55, 56 and 58-76 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643